             Case 2:13-cr-00322-RAJ Document 228 Filed 09/15/20 Page 1 of 2




 1                                                                      Hon. Richard A. Jones

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
        UNITED STATES OF AMERICA,                       NO. 2:13-cr-00322-RAJ
 9
                                 Plaintiff,             ORDER STRIKING MOTION
10
                  v.
11
        LEWIS DEAN ARMSTRONG,
12
                                 Defendant.
13

14         The Court is in receipt of Defendant Lewis Dean Armstrong’s pro se “Motion for
     Competency Hearing” (Dkt. # 227). As set forth in the Court’s previous Orders Striking
15
     Motion entered on August 16, 2019, September 19, 2019, July 10, 2020, and August 24,
16   2020, this matter was remanded by the Ninth Circuit Court of Appeals to the district court

17   for the limited purpose of determining whether Defendant was competent to understand
     the nature and consequences of the proceedings against him and to assist properly in his
18
     post-conviction proceedings. The competency proceedings were concluded by this Court
19   on March 6, 2018. The matter has been remanded by the Ninth Circuit Court of Appeals

20   for resentencing. The resentencing was previously set for October 23, 2020, but due to
     the impacts of the COVID-19 pandemic has now been rescheduled for December 18,
21
     2020, at 10:00 a.m.
22

     ORDER STRIKING MOTION - 1
             Case 2:13-cr-00322-RAJ Document 228 Filed 09/15/20 Page 2 of 2




 1         Contrary to the statements set forth in Mr. Armstrong’s motion, he is currently
     represented by counsel, Robert Gombiner. Dkt. 174. As such, Mr. Armstrong may not
 2
     file a pro se motion unless he complies with the requirements of Local Civil Rule
 3
     83.2(b)(5). See Local Rules W.D. Wash. LCrR 1(a) (adopting Local Rules W.D. Wash.
 4   LCR 83.2(b) for criminal proceedings).
           This Court therefore declines to entertain the motion and orders the clerk to
 5
     STRIKE the motion.
 6
           DATED this 15th day of September, 2020.
 7

 8

 9
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

     ORDER STRIKING MOTION - 2
